DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 10/28/2022 are acknowledged.  
In light of claim amendments, the previous 102 rejection is withdrawn, however, a new 103 rejection is made, necessitated by applicant’s current amendments to the claims, based on previously applied prior art. 
Response to Arguments
Applicant’s arguments filed on 10/28/2022 have been fully considered but they are not persuasive, see the reasons below.   
Applicants’ main argument is that Boethling fails to teach or discuss ratios of quaternary ammonium to anionic surfactant from 2:1 to 10:1. Moreover, one reading Boethling would not be taught the beneficial synergistic effects of C12-C20 anionic surfactants when in contact with a quaternary ammonium compound. Nor would one be taught of the lesser activity between smaller or larger anionic surfactants and quaternary ammonium compounds.
The case laws say “Merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955)”. 
Generally, differences in concentrations of components in a given composition will not support the patentability of subject matter encompassed by the prior art. Such compositions or formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
It appears that shown data is an additive effect. No comparative data was shown. 
Suggestive claim language: Applicants may have to limit surfactant and QAC to a group of compounds and also limit the pH range, because the claimed property is sensitive to the pH and also type of component in it, such as surfacants/QAC. Such amendments, if made, help in understanding the claimed subject matter and avoids delay in the prosecution. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boethling et al (Water Res., 1984, Vol.18, No.9, 1061-1076).     
For claims 1-2, 4 and 10:
Boethling et al disclose complexing or neutralizing quaternary ammonium compounds (QACs) with anionic surfactants in wastewater systems, wherein QACs are selected from monoalkyl trimethyl ammonium salts, alkyldimethylbenzyl ammonium chloride etc, wherein anionic surfactant is linear alkyl benzenesulfonates [see section “Fate in wastewater treatment” in pages 1066-1069; page left column in 1062; Table 1; right column in page 1065; right column in page 1074]. 
The differences between Boethling et al and instant claims are as follows:
(i) Boethling et al silent on recited pH range;
(ii) Boethling et al silent on recited concentration ranges.
With regard to (i) of above, the recited pH range, which is pH 1-12, this limitation is expected in neutralization of QACs by anionic surfactant, in the disclosure of Boethling et al, because the QACs salts and anionic surfactant are in aqueous medium and their dissociation constants fall within applicants claimed broad range of pH.
With regard to (ii) of above, Boethling et al teach and provide guidance on neutralization of QACs with anionic surfactant at various concentrations [see pages 1065, 1066 and 1074]. Also teach that 1:1 complex of nonylxanthate with HTMAB and dodecyltrimethylammonium bromide [first paragraph on right column inpage 1074], which is interpreted as 1 mole QAC with 1 mole of anionic surfactant. Boethling et al further disclose neutralization of HTMAB with alkylbenzenesulfonate at 3 mg/L and 6 mg/L [see last paragraph in right column in page 1065 to first paragraph in left column in page 1066]. Merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955). 
In addition to above, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
For claim 3:
Since prior art teach applicants QACs and anionic surfactant, and so, this limitation is expected. 
For claims 7-9:
Boethling et al disclose a linear alkyl benzenesulfonates [see page 1062] and lauric acid surfactant [see page 1066] etc., which reads applicants anionic surfactants. 
For claims 11-12:
Boethling et al disclose monoalkyltrimethyl ammonium salts and monoalkyldimethylbenszyl ammonium salts etc [see Table 1] and further disclose mixture of DTDMAC and ADMBAC [see page 1067].
For claim 13:
Water is a solvent in the disclosure of Boethling et al. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual components in the composition and their use of anionic surfactant in treating QAC, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to modify the prior art teachings can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Conclusion
THIS ACTION IS MADE FINAL, because applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658